Title: Thomas Jefferson to Charles Burrall, 16 March 1814
From: Jefferson, Thomas
To: Burrall, Charles


          Dear Sir Monticello  Mar. 16. 14.
          Your favor of the 7th was recieved by our last mail and I have, by it’s return written to the President, bearing testimony with pleasure to the merit of your conduct and character through every stage of my acquaintance with them. no one whose conduct has been so rational and dutiful as
			 yours ever had, or has now any cause to fear. those only who use the influence of their office to thwart & defeat the measures of the government under whom they act, are proper subjects of
			 it’s
			 animadversion, on the common principle that a house divided against itself must fall. you were faithful, as you ought to have been to the administration under which you were appointed, & you were so to that
			 which succeeded it. be assured you have nothing to fear under so
			 reasonable and just a character as the President. I am happy in having been furnished with
			 an occasion of proving my readiness to be useful to you, and of
			 manifesting my esteem for merit and respect for honest opinions when acted on
			 correctly; and I pray you to accept the assurance of my friendly attachment.
          Th:
            Jefferson
        